Citation Nr: 0826668	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of traumatic 
right foot injury.


REPRESENTATION

The veteran represented by:  John A. Singleton, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from August 10, 1943 
to October 18, 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's petition to reopen a 
previously disallowed claim for service connection for a 
right foot disability.  In July 2006, he testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  At the hearing, he withdrew his 
claim for service connection for bilateral flat feet.  In May 
2007, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  In a September 2006 decision, the Board determined 
that new and material evidence had been received and reopened 
the claim for service connection for residuals of a right 
foot injury, but remanded the issue for additional 
development.  

In a decision issued in December 2007, the Board denied the 
claim at issue and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2003, as part of its early intervention program, VA's Office 
of General Counsel filed an unopposed motion requesting that 
the Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the motion later that month and returned the case to the 
Board for compliance with the directives specified.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence indicates the veteran 
severely cut his right foot prior to military service 
severing the plantar muscles and resulting in a depression 
along the longitudinal arch of the foot.  

2.  The veteran's right foot condition did not chronically 
worsen as a result of military service.

CONCLUSION OF LAW

The veteran's preexisting right foot condition was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in December 2002, 
November 2003, and October 2006.  The letters provided him 
with notice of the evidence necessary to substantiate his 
claim, the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the 
content of the letter provided satisfactory VCAA notice in 
accordance with 
§ 5103(a) and § 3.159(b)(1).

The Court has held, with regard to a petition to reopen a 
finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the Board has reopened the 
previously denied claim.  There is, therefore, no need to 
provide further VCAA notice on this aspect of the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in December 2002, November 2003, 
and October 2006.  He also received VCAA notice on the fourth 
or fifth Dingess elements in the October 2006 letter and 
another letter sent in November 2007.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice 
was provided prior to the RO's decision in May 2004.  There 
was a timing deficiency with regard to the October 2006 
notice.  The timing deficiency was cured, however, by 
readjudication of the claim in a September 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

At the time the veteran filed the claim at issue, the record 
included his service treatment records (STRs), prior VA 
evaluations, VA medical certificates, an October 1959 letter 
from Charleston General Hospital, private medical affidavits, 
a private treatment record from Dr. Hills, his various lay 
statements, and private medical records from Dr. Foundas.  In 
developing his claim, he submitted additional lay statements.  
In October 2003, a hearing was held at the RO before a 
hearing officer.  An additional hearing was also held before 
the undersigned in July 2006.  In addition, VA examinations 
were provided in December 2003 and January 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Factual Background

The report of the veteran's May 1943 induction examination 
indicates he complained of an old injury of the left foot.  
Second degree pes planus was noted, but otherwise the 
examination was negative and the foot condition was not 
considered disabling.

A September 1943 X-ray at the hospital at Camp Haan indicates 
there was a slight depression of the longitudinal arch of the 
right foot.  The X-ray was otherwise negative for bone or 
joint pathology.

The report of the October 1943 discharge examination 
indicates the diagnosis was "third degree bilateral flat 
feet with eversion."  It was noted that the veteran had a 
painful right foot due to an old injury caused by a glass cut 
that was incurred in 1942 - prior to his military service.  
His immediate commanding officer certified that the veteran 
had flat feet and a painful right foot due to an old injury.  
It was determined that this injury was not incurred in 
service and had existed prior to induction.  

In May 1944, the veteran filed a claim for a bad right foot, 
which he said was treated at Camp Haan hospital in August 
1943.  In May 1944, the RO requested information from the 
Adjutant General's Office.  It was noted that the veteran had 
been medically examined and accepted into military service in 
July 1943, but it was later determined that he did not meet 
the minimum physical standards for induction and he was 
discharged in October 1943.  

In June 1944, service connection was granted for weak foot 
bilateral (pes planus).

The report of a May 1946 VA examination indicates the veteran 
had a scar on his right foot 2 inches long.  He said he had 
the scar at induction and that he originally hurt it in 
November 1942.  He said he reinjured his foot while hiking 
and did not return to full duty.  He said he remained at the 
hospital until he was discharged and that he had not had any 
medical attention since discharge.  He said he continued to 
have a "jagging" sensation in his right foot with exertion, 
but had no problems with flat feet or his left foot.  He 
attributed his right foot trouble to the scar.  On physical 
examination, the doctor noted a weak foot on the right 
resulting from the scar.  The doctor said the severe cut on 
the right foot severed the plantar foot muscle and allowed 
the foot to sag.  The doctor opined that the condition was 
aggravated by service, but did not offer further explanation.

In September 1958, the RO severed service connection for weak 
foot after finding clear and unmistakable error in the prior 
June 1944 rating decision.

An October 1959 letter from Charleston General Hospital 
indicates the veteran was involved in a car accident in May 
1959 and fractured the neck of his left femur and the calcis 
and calcaneous of the left foot.

A May 1968 medical affidavit indicates the veteran complained 
of pain and swelling in his right foot.  No X-rays were 
taken.  The diagnosis was traumatic tenosynovitis and early 
arthritis of the right foot.  The diagnosis had initially 
been given for the left foot, but it was crossed out and 
changed to the right foot.

An August 1969 medical affidavit indicates the veteran said 
he injured his right foot in service and that this injury had 
progressed to a traumatic-type arthritis.  No X-rays were 
taken.  The diagnosis was progressive traumatic arthritis of 
the right foot.

A January 1970 private medical record indicates the veteran 
reported that he injured his right foot when a machine gun 
mount fell on it and severely lacerated the plantar surface 
of the lateral side of the right foot.  He said it was 
sutured and he was taken to an army hospital.  On objective 
examination, there was a depressed scar laterally with some 
sensitivity.  He had good range of motion and power.  
Reflexes and sensation were intact.  He walked well, but 
there was some tenderness over the medial side of the foot 
with some pain on forced torsion of that region.  There was 
no tendon or peripheral nerve injury, but he had tenderness 
over the scar on the lateral side of the foot.

In a January 1975 statement, the veteran said his right foot 
was injured when he entered the army and he had had two 
accidents since then.  He said he broke his back, left hip, 
and right leg in three places.  He also said he had broken 
both legs and feet.

In a May 1975 statement, the veteran said that he cut his 
foot in September 1943 and received 43 stitches.  He said it 
was still painful to walk on it when he was inducted.   He 
said that while on active duty his foot "busted open" 
during a hike and he went to a VA hospital and was later 
discharged.

At a June 1980 hearing, the veteran said he cut his right 
foot prior to service and had no problems with the foot until 
his foot burst open during a hike while on active duty.  He 
said he was taken to Camp Haan hospital and the foot was put 
in a temporary cast.  He also said that he fell out of a boat 
and cut his foot two months before service and that it still 
hurt to walk on it.  He said his foot never had time to 
properly heal prior to service.  He said he was involved in 
two accidents after service - one in 1958 where he broke his 
left leg in three places and one in 1971 where he was run 
over by a car and broke both legs and feet.

Private medical records from Dr. Foundas indicate the veteran 
was treated for foot pain in 1996.  It is unclear whether 
this was his right or left foot.

In January and May 2003 statements, the veteran, through his 
representative, said that despite complaints of pain from the 
preexisting injury, he was permitted to enter active service.  
He said the pain was exacerbated during a forced march.

At the October 2003 hearing, the veteran said that when he 
cut his foot prior to service, he was told that the soft 
tissues were cut and it would be difficult to heal.  He said 
that it was 8 months before he could put weight on his foot.  
He said that when he went for his induction examination, he 
told the doctor about his right foot and he conferred with 
another doctor who qualified him for service.  When asked 
about the induction report's reference to his left foot, the 
veteran said that it was a mistake and that he had not had 
any problems with his left foot.  He said that during active 
duty he hit his right foot with the leg of a machine gun 
mount.  He said that he went to Camp Haan and was told 
nothing was wrong except the prior injury.  He said that he 
worked in the kitchen after that.

In a February 2004 statement, the veteran's brother said that 
he recalled that the veteran had cut his foot while wading in 
a creek and received medical treatment.  He said that the 
injury had pretty well healed prior to service and that the 
veteran reinjured it during desert training and it was 
several months before he could walk unassisted and several 
years before it healed.  He said the veteran still has foot 
problems today.

The report of December 2003 VA examination indicates the 
veteran said that he injured his foot during service when a 
machine gun tripod stand hit his foot.  An X-ray of the foot 
revealed small plantar spurs of the calcaneus.  The 
interphalangeal joint spaces were grossly maintained.  There 
was a mild pes planus deformity.  The examiner opined that it 
was as likely as not that the veteran had pes planus when he 
entered service and that the brief period of standing and 
marching on his foot may have had a minor influence on his 
ultimate discomfort in his feet, ankles, and legs.  
Degenerative joint disease of the right ankle was also noted 
as secondary to post-service injuries.  

In a May 2006 statement, the veteran said that the injury 
prior to service and healed sufficiently for him to be 
inducted into military service.  He said he reinjured his 
right foot while on active duty.

At the July 2006 hearing, the veteran said that his right 
foot began bothering him during a desert hike and that he 
could not finish it.  Afterwards, he said he began working in 
the kitchen and policing outside.  He did not go on any more 
field hikes.  Later, he said he injured his right foot when a 
machine gun mount fell on his foot while walking on guard 
duty.  He said he walked into it because his eyes were 
bleeding.

The report of the January 2007 VA examination indicates the 
veteran said that he cut his right foot before service and 
had 143 stitches.  He said the ligaments of the right foot 
were cut and he was unable to walk without crutches for a 
period of time.  He said that during a march while on active 
duty, he could not make it and was taken to medical personnel 
for an examination of his right foot.  He said that could not 
do anything because of his right foot and that he worked in 
the kitchen and policed the area.  After being discharged 
from service he worked an ash route hauling tubs of ashes 
from basements.  He later was self-employed in a salvage 
yard.  In 1971, he was struck by a vehicle and injured both 
feet.  The examiner opined that the pre-service injury 
involved the ligaments of the arch of the foot and resulted 
in a mild to moderate pes planus deformity of the right foot.  
The examiner said that when asked whether the right foot pain 
was worse following his hiking injury, the veteran said that 
the pain was no worse once the acute symptoms had resolved.  
The examiner concluded that there was no aggravation of the 
preexisting injury since the veteran repeatedly said the pain 
was no worse and there was no indication in the medical 
records of any permanent aggravation.  The examiner said the 
pain must have been temporarily worse on the day of the hike 
but returned to pre-service levels of pain following 
treatment with rest.  The examiner also noted that while the 
veteran did not return to full duty, he did a significant 
amount of work during service and did a lot of heavy work 
following military service.  He has continued to have a 
history of right foot pain with activity, but the examiner 
said this was basically unchanged since the original injury.  



Governing Statutes and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Legal Analysis

The report of the veteran's induction physical noted a 
preexisting left foot injury instead of a right foot injury.  
He has consistently claimed that he cut his right foot prior 
to service and that the induction report referencing the left 
foot was a mistake.  

A history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  See 38 C.F.R. 3.304(b)(1); see also 
Gahman v. West, 13 Vet. App. 148, 150 (1999) [recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners]; Crowe v. Brown, 7 Vet. App. 238 (1995) 
[supporting medical evidence is needed to establish the 
presence of a preexisting condition].  There is no evidence 
at the time of entrance showing that the veteran had a 
preexisting right foot disorder.  Thus, the presumption of 
soundness is applicable and clear and unmistakable evidence 
must demonstrate that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

The veteran's statements have been consistent with regard to 
the fact that he cut his right foot prior to service.  This 
self-reported history, while not in and of itself sufficient 
to rebut the presumption of soundness, nonetheless can be 
considered together with all other material evidence in 
determinations as to inception of a disability to make this 
threshold preliminary decision.  See 38 C.F.R. § 3.304(b)(1).  
His brother also confirmed that this injury occurred prior to 
service.  Furthermore, all the medical records after the 
induction physical conclude that he had a preexisting right 
foot injury.  These statements and medical reports are 
uncontroverted.  Therefore, the Board finds by clear and 
convincing evidence that a right foot injury preexisted 
service.

In order to fully rebut the presumption of soundness, VA also 
must show by clear and unmistakable evidence that the 
veteran's preexisting right foot injury was not aggravated by 
his military service.  See VAOGCPREC 3-2003.

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran's statements concerning the severity of the 
preexisting right foot injury at the time of induction versus 
at the time of his discharge have been inconsistent.  He has 
stated that his right foot did not bother him and had mostly 
healed at the time of induction.  Contrary to this, he has 
also said that the preexisting injury had not healed and that 
he continued to have foot pain at the time of induction.  
Regardless, in his most recent statements at the January 2007 
examination, he said the level of pain in his right foot was 
the same after service as it was prior to service - at least 
after the acute symptoms resolved.  

The veteran's statements concerning the exacerbation of the 
right foot condition have also been inconsistent.  He has 
maintained that he developed right foot pain during a forced 
march and was unable to complete the march.  Later, he also 
mentioned having hit his foot with a machine gun mount.  
Regardless, it is apparently that something happened during 
active duty that resulted in pain or discomfort in his right 
foot because an X-ray was taken at Camp Haan in September 
1943.  The results of that X-ray, however, were negative 
except for a slight depression of the longitudinal arch of 
the right foot.  There are no reports of any medical 
treatment following that X-ray.  Apparently the foot was 
treated with rest and he was placed on light duty.

The essential question is whether the pain in his right foot 
was a temporary flare-up of the preexisting condition or an 
actual worsening in the severity of the underlying condition.  
The May 1946 VA examiner said that the foot condition was 
caused by the cut that severed the plantar muscles of his 
right foot.  The examiner stated the condition was aggravated 
by service, but did not explain how the underlying disability 
increased in severity or whether this aggravation was 
permanent in nature.  The objective findings did not show a 
worsening of the underlying condition.  The December 2003 VA 
examiner noted that the pes planus deformity might have been 
influenced by standing and marching, but did not comment on 
whether this was a permanent worsening of the underlying 
condition.  The September 2007 examiner did not believe that 
there was a permanent worsening of the underlying condition.  
To support his opinion, the examiner noted that he asked the 
veteran whether he believed the right foot was worse 
following his military service and his response was that the 
pain was the same.  Apparently the examiner repeated this 
question during the course of the examination and received 
the same answer.  The examiner also noted that although the 
veteran did not return to full duty, he was able to do 
significant work in the kitchen and policing the area.  He 
also performed very heavy labor in his civilian life for many 
years after he was discharged - that is until the accident in 
1971 where he broke his legs and feet.  The examiner reviewed 
the veteran's STRs in detail, considered other lay and 
material evidence, and concluded that there was no 
aggravation of the right foot condition during service.  
Because the examiner offered a rationale, his opinion is 
especially probative.

The evidence does not indicate the veteran required medical 
treatment for his right foot for many years after discharge.  
A May 1968 medical affidavit indicates the veteran had 
tenosynovitis and early arthritis due to previous trauma and 
surgical repair, but no X-rays were taken.  The January 1970 
record from Dr. Hills gave an inconsistent history involving 
a laceration of the plantar right foot when a machine gun 
mount fell on it.  At that time, the veteran had good range 
of motion and power in his right foot.  There was no evidence 
of tendon or peripheral nerve injury.  Other than pes planus, 
the only symptoms involved subjective reports of sensitivity 
over the lateral side of the right foot in the area of the 
scar.

In sum, the Board finds clear and unmistakable medical 
evidence that the veteran's right foot condition did not 
permanently increase in severity as a result of his short 
period of military service.  The evidence indicates he had a 
temporary flare-up of pain while on active duty, but this did 
not result in a permanent aggravation of the underlying 
preexisting condition.  

For these reasons, the claim for service connection for 
residuals of a right foot injury must be denied because clear 
and unmistakable evidence is against the claim.


ORDER

The claim for service connection for residuals of a right 
foot injury is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


